Exhibit 10.2



LEASE OF SPACE IN INTERNATIONAL HOME FURNISHINGS CENTER®


IHFCo: IHFCo Properties, LLC
Post Office Box 828
High Point, North Carolina 27261 LESSEE: The Keller Manufacturing Company, Inc.
d/b/a Keller Manufacturing Company
701 N. Water St.
Corydon, IN 47112


DESCRIPTION OF PREMISES:         Space No M1301 including bays M1302, M1303,
M1304, M1305, M1306, M1307, M1308, M1310, M1311, M1312, M1313, M1314, M1315,
M1316, M1317, M1318, M1319 and M1320 in the International Home Furnishings
Center®, High Point, North Carolina.

TERM:   5 Years   COMMENCEMENT DATE:   November 1, 2003 EXPIRATION DATE:  
October 31, 2008   BASE RENTAL:   15,577.00 sq. ft. @ $12.00 per sq. ft. per
year




ADDITIONAL OR SUPPLEMENTAL TERMS AND PROVISIONS

This lease is contingent upon Lessee making a professionally designed showroom
statement both interiorly and exteriorly.

This lease supersedes the present lease between the Lessor and Lessee for Space
No. W747, dated December 14, 1998, and such prior lease shall be deemed
cancelled.





IHFCo, by this Agreement, leases to Lessee and Lessee leases from IHFCo, the
Premises described above, at the rental, for the term and upon the other terms
and conditions contained on this page and in IHFCo Standard Terms and Conditions
of Lease (IHFCo Form No. 201230R) which are incorporated by reference in and
made a part of this lease.

IHFCo and Lessee have caused this Lease to be executed by their duly authorized
officers, this the 4th day of November, 2003.

IHFCo
IHFCo Properties, LLC



By:  /s/ F. Edward Thomas

--------------------------------------------------------------------------------

                VICE PRESIDENT



Attest:  /s/ Jane S. Lain

--------------------------------------------------------------------------------

                SECRETARY EXHIBITOR:
The Keller Manufacturing Company, Inc.
d/b/a Keller Manufacturing Company

--------------------------------------------------------------------------------

Complete Formal Business Name


                              Indiana Corporation

--------------------------------------------------------------------------------

          LEGAL FORM OF BUSINESS CORPORATION, PARTNERSHIP
                OR INDIVIDUAL AND STATE OF PRINCIPAL OFFICE


By:  /s/ Keith Williams

--------------------------------------------------------------------------------

               NAME                                TITLE
       PRESIDENT, VICE PRESIDENT, GENERAL PARTNER, OWNER


Attest:  /s/ David T. Richardson                     CORPORATE SEAL


--------------------------------------------------------------------------------

       SECRETARY IF LESSEE IS A CORPORATION

CORPORATE SEAL

STANDARD TERMS AND CONDITIONS OF LEASE
IHFCo FORM NO. 201230R


1.0
PREMISES
§1.1.  Description.  Lessee acknowledges receipt of a drawing or floor plan
showing the exact location of the Premises in the International Home Furnishings
Center® showroom complex owned and operated by IHFCo (the “Home Furnishings
Center”). The Home Furnishings Center is more particularly described on a map or
plat prepared by Davis-Martin-Powell and Associates, Inc. and designated Job No.
S-18512, a copy of which is on file at the office of IHFCo and is incorporated
in this Lease by reference. The lease of the Premises includes the right of
access to the Premises through the common areas of the Home Furnishings Center.


 
§1.2  Relocation.  Lessee acknowledges and agrees that it is essential to the
orderly and efficient operation of the Home Furnishings Center by IHFCo that
IHFCo have the right from time to time to relocate lessees in order to achieve
optimum utilization of all space in the Home Furnishings Center. Consequently,
IHFCo shall be entitled to relocate Lessee as provided in this section if IHFCo
determines that relocation of Lessee is in the best interest of the Home
Furnishings Center in the conduct of its business. IHFCo shall exercise its
right to relocate Lessee in the following manner: (a) the premises to which
Lessee is to be relocated (the “New Premises”) shall be selected by IHFCo and
shall be equivalent (as determined by IHFCo in its sole discretion) in size and
value to the Premises; (b) IHFCo shall notify Lessee of its intent to relocate
Lessee within a time period prior to the commencement of the next regularly
scheduled Market such that the Lessee has a reasonable period of time (as
determined by IHFCo in its sole discretion) to refixture, redecorate, and
prepare to show at that Market and identify the proposed New Premises, (c)
within ten (10) days after notice of relocation by IHFCo, Lessee, at its option,
may terminate this Lease by written notice to IHFCo; (d) if Lessee fails to
terminate this Lease as provided in (c) above, the New Premises shall be
substituted for the original Premises. This Lease shall continue in full force
and effect without any other change, and IHFCo, at its expense, shall move
Lessee’s property to the New Premises and shall pay the costs (less a reasonable
allowance for depreciation) of replacing (as nearly as possible) all
installations and improvements of Lessee which cannot be moved to the New
Premises.


2.0
TERM
§2.0  Commencement and Expiration Date.  The Commencement Date and Expiration
Date of the Lease term are the dates set forth on the first page of this Lease.


 
§2.2  Holding Over.  If Lessee remains in possession of the Premises after the
expiration or termination of this Lease, Lessee shall be only a tenant at will
but its occupancy shall otherwise be subject to all of the terms and provisions
of this Lease, except that Lessee shall pay per diem rent for each day Lessee
occupies the premises, in an amount equal to one hundred fifty percent (150%) of
the then prevailing annual rates for comparable space charged by IHFCo to new
tenants, prorated on a daily basis.


3.0
RENT
§3.1  Annual Rental.  Lessee shall pay to IHFCo without offset or deduction the
Annual Rental for the Premises, consisting of (i) the Base Rent set forth on the
first page of this Lease. The Annual Rental is due and payable in semiannual
installments, each such semiannual installment being due and payable in advance
on or before the first day of November and on or before the first day of May
(the “Rental Payment Dates”) of each calendar year during the Lease term, except
as provided in §3.2. The first semiannual installment of rent is due and payable
upon the execution of this Lease. All payments of rent are final and
nonrefundable.


 
§3.2  No Reduction.  If the Commencement Date is a day other than a Rental
Payment Date, Lessee acknowledges and agrees that by receiving possession of the
Premises on the Commencement Date, Lessee will be able to show its merchandise
at the next ensuing Market and will receive the same benefits as would have been
the case had the Lease term commenced on the Rental Payment Date next preceding
the actual Commencement Date. Lessee therefore agrees to pay a full semiannual
rental payment for the period of time beginning with the Commencement Date and
ending on the day before the next Rental Payment Date.


Page 2 of 10




 
§3.3  Rent Adjustment.  In addition to the Annual Rental provided for in §3.1,
Lessee agrees to pay IHFCo, for each Lease Year, an amount determined by
multiplying the Annual Rental by a percentage equal to the cumulative percentage
increase, if any, in the CPI, determined as follows:


  (a)
“CPI” means the Consumer Price Index, All Urban Consumers — U.S. City Average —
All items (1982-4=100) as published by the Bureau of Labor Statistics of the
United States Department of Labor;


  (b)
If the Commencement Date is a Rental Payment Date, A Lease Year is the annual
period commencing on the Commencement Date and on each anniversary thereof. If
the Lease Term commences on any other date, a Lease Year is the annual period
commencing on the Rental Payment Date next preceding the Commencement Date, and
on each anniversary thereof;


  (c)
The cumulative percentage increase in the CPI shall be the percentage increase,
if any, in the CPI for the sixth month prior to the Lease Year in question over
the CPI for the same month next preceding the Commencement Date;


  (d)
If the CPI ceases to use the 1982-4 average equaling 100 as the basis of
calculation, or if a change is made in the term or number of items contained in
the CPI, or if the CPI is altered, modified, converted or revised in any other
way, then the foregoing computations shall be made with the use of such
conversion factor, formula or table for converting the CPI as may be published
by the Bureau of Labor Statistics or, if the Bureau shall not publish the same,
then with the use of a conversion factor which adjusts the modified CPI to the
figure that would have been arrived at had the change in the manner of computing
the CPI in effect on the date of this lease not been altered. If the Bureau
shall cease publication of the CPI, then any substitute or successor index
published by the Bureau or other governmental agency of the United States shall
be used, similarly adjusted. If neither the CPI or a successor or substitute
index similarly adjusted is available, then a reliable governmental or other
reputable publication selected by IHFCo and evaluating the information
theretofore used in determining the CPI shall be used;


  (e)
IHFCo shall bill the Lessee for the cumulative increase in the Annual Rental at
the same time as its normal invoices for Annual Rental are sent prior to each
Lease Year, and, upon request by Lessee, shall furnish Lessee with a statement
explaining the method of computation of the CPI increase; and


  (f)
IHFCo shall not be obliged to make any adjustments or recomputations,
retroactive or otherwise, by reason of any revision which may later be made in
the amount of the CPI first published for any month.


Page 3 of 10




4.0
USE AND
OCCUPANCY
BY LESSEE
§4.1.  Use.  Lessee shall use the Premises for the display, exhibition, and sale
of home furnishings, furniture, accessories, carpeting and wall coverings, and
for office or clerical purposes to the extent reasonably required for the
conduct of such activities at the Premises, and for no other purpose.


 
§4.2.  Operation During Markets.  Lessee shall open the Premises, exhibit its
products and staff the Premises with employees for the entire period of each
regularly scheduled Market.


 
§4.3.  Rules and Regulations.  IHFCo has established rules, regulations
guidelines and polices (the “Guidelines”) regarding the operation of the Home
Furnishings Center, and shall be entitled to establish Guidelines from time to
time after the execution of this Lease. Lessee acknowledges receipt of a copy of
the current Guidelines and agrees to comply, and to cause its employees,
contractors, agents and others occupying the Premises to comply, with all
current and future Guidelines, provided that (a) IHFCo notifies Lessee of any
Guidelines established after the date of this Lease and (b) the Guidelines
established by IHFCo do not unreasonably interfere with Lessee’s use of the
Premises for the purposes set forth in §4.1.


 
§4.4.  Restriction on Other Operations of Lessee.  Lessee agrees (insofar as and
to the extent Lessee may lawfully do so) that during all regularly scheduled
Markets or other times at which the Home Furnishings Center is officially open
to buyers during the term of this Lease, Lessee will not, within a five (5) mile
radius of the Home Furnishings Center (a) operate any other showroom under the
same trade name or names under which Lessee does business from the Premises or
(b) exhibit in any other location the same merchandise which Lessee exhibits in
the Premises. Lessee acknowledges and agrees that it is in the best interest of
Lessee and other tenants in the Home Furnishings Center as exhibitors, and in
the best interest of the successful operation of the Home Furnishings Center as
a national market for home furnishings, to maximize buyer traffic in, and the
duration of buyer visits to, the Home Furnishings Center. Lessee agrees that the
foregoing provisions are reasonably necessary to accomplish these purposes, and
that a breach of these provisions by Lessee will constitute a material breach of
the Lease.


 
§4.5.  Property of Others.  Lessee will not place or permit to be placed in the
Premises property of any other person or entity, unless it has first secured the
written consent of IHFCo.


 
§4.6.  Market Dates; Admission.  IHFCo shall have the sole right to prescribe
the dates of regularly scheduled Markets applicable to Lessee’s lines of
merchandise, and qualifications, conditions and times of admission to the Home
Furnishings Center. IHFCo may restrict admission to accredited buyers and
condition admission upon the presentation of credentials prescribed or provided
by IHFCo. Without limiting the generality of the foregoing, Lessee agrees not to
admit any buyers to the Premises during the seven-day period prior to each
Market.


 
§4.7.  Compliance.  Lessee agrees not to use or occupy the Premises, or permit
them to be used or occupied, in any manner which violates applicable laws or
regulations affecting the Premises or the Home Furnishings Center established by
any governmental or public authority having jurisdiction to promulgate such laws
or regulations, or by any insurance carrier insuring the Premises, property
located therein, or the Home Furnishings Center.


 
§4.8.  Inspection by IHFCo.  IHFCo and its representatives shall be entitled to
enter the Premises at any reasonable time for the purpose of inspecting the
Premises, performing any work required or permitted to be performed by IHFCo
under this Lease, and exhibiting the Premises to prospective mortgagees and
tenants. IHFCo agrees that to the extent practical, it will not unreasonably
interfere with the operation of Lessee’s business in the exercise of its rights
under this Section.


Page 4 of 10




5.0
ASSIGNMENT AND SUBLETTING
§5.1.  Transfers by Lessee.  Lessee agrees not to assign this Lease or sublet
all or any part of the Premises without Lessor’s prior written consent in each
instance. In the event of an assignment or sublease, Lessee shall remain
primarily liable for payment and performance of all obligations under this Lease
upon default by the assignee or subtenant, notwithstanding the acceptance of
rent or performance directly from the assignee or subtenant by IHFCo.


 
§5.2.  Subleasing Policy.  All proposed subleases which IHFCo is requested to
approve pursuant to §5.1 must conform to subleasing policies established by
IHFCo from time to time, and Lessee acknowledges and agrees that IHFCo's
subleasing policies, among other things, may provide for selection of sublessees
from a priority waiting list, the use of standard forms, direct billing by
IHFCo, the imposition of subleasing fees by IHFCo, and the retention by IHFCo of
the excess of any amounts payable under the sublease over the rent and other
charges payable under this Lease. Nothing in this section may be construed to
create any inference that IHFCo is obligated to approve any sublease which
complies with the provisions of this section.


 
§5.3.  Change of Ownership.  For purposes of this Paragraph, an assignment
includes: (1) one or more sales or transfers by operation of law or otherwise by
which an aggregate of more than fifty percent (50%) of Lessee’s shares or
ownership shall be vested in a party or parties who are not shareholders or
owners of Lessee as of the date of this Lease; (2) any transfer by operation of
law; (3) any assignment among co-tenants; and (4) any assignment of a part
interest in this lease.


6.0
REPAIRS AND MAINTENANCE
§6.1.  Acceptance.  Lessee has examined the Premises and accepts them in their
present conditions, without any representation on the part of IHFCo as to the
present or future condition of the Premises except as otherwise specifically
provided in this Lease.


 
§6.2.  IHFCo's Repair Obligations.  IHFCo shall at IHFCo's expense maintain the
exterior walls, roof, structural supports and common areas of the Home
Furnishings Center in good order and repair; provided, however, that (a) IHFCo
is not an insuror and its responsibility to do so shall be confined to making
the proper repairs within a reasonable time after it has received notice of the
necessity, nature and location of the repairs and (b) Lessee shall repair any
damage to the Home Furnishings Center caused by Lessee or its agents.


 
§6.3.  Lessee’s Repair Obligations.  Lessee agrees to maintain the Premises in a
neat and clean condition, in good order and repair, and in full compliance with
applicable laws, ordinances, regulations, and codes.


 
§6.4.  Surrender.  At the expiration or termination of this Lease, Lessee agrees
to quit and surrender the Premises to IHFCo in as good a condition as when
received, reasonable wear and tear and damage by fire or other casualty
excepted.


7.0.
LESSEE'S PROPERTY; ALTERATIONS AND IMPROVEMENTS
§7.1.  Lessee’s Property.  Subject to the security interest granted in §12.4 of
this Lease, all merchandise, office furniture and equipment, samples, inventory
and other unattached movable property placed in the Premises by Lessee shall
remain the property of Lessee, and Lessee, if it is not in default under this
Lease, shall be entitled to remove such items from the Premises, provided Lessee
repairs any damage to the Premises or the Home Furnishings Center caused by such
removal.


 
§7.2.  Placing Property in or Removing Property From Premises.  Except as
otherwise specifically permitted by IHFCo's Guidelines, all property of Lessee
shall be moved to or from the Premises by the employees or designated
contractors of IHFCo, at the expense and risk of Lessee, and Lessee agrees to
pay IHFCo upon receipt of IHFCo's invoice IHFCo's standard charges for moving
such items to and from the Premises. IHFCo shall not be liable for any loss or
damage to property of Lessee, unless caused by the negligence of IHFCo or its
employees.


Page 5 of 10




 
§7.3.  Alterations and Improvements.  Lessee shall be entitled to make
alterations, additions, and improvements to the Premises, provided Lessee first
obtains IHFCo's written consent, which IHFCo will not unreasonably withhold. Any
alteration, addition, improvement or other property attached to the Premises by
Lessee (including, without limitation electrical wiring, lighting fixtures,
carpeting and track lighting) shall become the property of IHFCo upon the
expiration or termination of this Lease, unless IHFCo elects to require Lessee
to remove the same, repair any damages occasioned by such installation or
removal, and restore the Premises to their original condition.


 
§7.4.  Performance of Work.  All work in connection with alterations, additions,
or improvements to the Premises (a) shall be performed in a first class,
workmanlike manner with all required governmental and utility permits obtained
in advance by Lessee; (b) shall not weaken or impair the structural integrity of
the Home Furnishings Center; and (c) shall be in accordance with plans and
specifications, and performed by contractors, approved by IHFCo. All contractors
performing such work shall carry insurance satisfactory to IHFCo and shall
execute lien waivers, and indemnity agreements satisfactory to IHFCo. IHFCo
shall have no duty to Lessee or anyone else to enforce these requirements or
inspect the work of Lessee’s contractors.


8.0
TAXES
IHFCo agrees to pay all ad valorem taxes and assessments levied, assessed or
charged against the Home Furnishings Center. Lessee agrees to list and pay all
license, privilege, ad valorem or other taxes levied, assessed or charged
against Lessee or IHFCo on account of the operation of Lessee’s business in the
Premises or on account of property owned by Lessee.


9.0
UTILITIES
IHFCo agrees to furnish heat, electricity, air conditioning, and elevator
service to the Premises for a period beginning thirty (30) days prior to the
commencement of each regularly scheduled Market, and ending fourteen (14) days
following the close of each such Market; provided, however, that IHFCo shall not
be liable for interruptions in service due to breakdowns or other causes beyond
its control. If Lessee uses the Premises at any other times, Lessee agrees to
pay such additional charges as may be imposed by IHFCo for such excess utility
use.


10.0
INSURANCE
INDEMNITY
§10.1.  Insurance.  Lessee agrees to keep its property located in the Premises,
including all alterations, additions and improvements made by it, insured
against loss or damage by fire or other casualty, under an “all risks” policy in
an amount equal to full replacement cost value thereof. Lessee agrees to
maintain in force comprehensive general liability insurance coverage on the
Premises, with a minimum combined single limit of $1,000,000.00 for death,
personal injury or property damage, naming IHFCo as an additional insured. This
general liability coverage may be either on an “occurrence” or a “claims made”
basis. If on a “claims made” basis, Lessee must either:


  (a)
Agree to provide certificates of insurance evidencing the above coverages for a
period of three years after expiration of the lease, which certificate shall
evidence a “retroactive date” no later than the Commencement Date; or


  (b)
Purchase the extended reporting period endorsement for the policy or policies in
force during the term of this lease and evidence the purchase of this extended
reporting period endorsement by means of a certificate of insurance or a copy of
the endorsement itself.


 
All policies shall provide that unless IHFCo is given ten (10) days written
notice of any cancellation, failure to renew, or material change, the insurance
shall remain in full force and effect, without change. On or before the
Commencement Date, Lessee agrees to provide IHFCo with satisfactory evidence
that all required insurance is in force. Lessee may provide any insurance
required under this Article through its corporate or blanket policies.


Page 6 of 10




 
§10.2.  Waiver of Subrogation.  To the extent that any business interruption or
loss or damage to property occurring in the Premises or in the Home Furnishings
Center, or in any manner growing out of or connected with Lessee’s occupation of
the Premises or the condition thereof (whether or not caused by the negligence
of IHFCo or Lessee or their respective agents, employees, contractors, tenants,
licensees, or assigns) is covered by insurance (regardless of whether the
insurance is payable to or protects IHFCo or Lessee, or both) neither IHFCo nor
Lessee, nor their respective officers, directors, employees, agents, invitees,
assignees, tenants, or subtenants, shall be liable to the other for such
business interruption or loss or damage to property, it being understood and
agreed that each party will look to its insuror for reimbursement. This release
shall be effective only so long as the applicable insurance policies contain a
clause to the effect that it shall not affect the right of the insured to
recover under the policies. Such clauses shall be obtained by the parties
wherever possible. Nothing in this Section may be construed to impose any other
or greater liability upon either IHFCo or Lessee than would have existed in its
absence.


 
§10.3.  Assumption of Risks, Release, and Indemnity.  Lessee (1) assumes all
risks with respect to, (2) releases IHFCo from liability for, and (3) agrees
(except to the extent IHFCo is effectively protected by insurance) to protect
indemnify and save harmless IHFCo from and to defend IHFCo (through counsel
acceptable to IHFCo) against any claim liability, loss, or damage arising out of
or connected with the following, however caused and wherever originating and
regardless of whether the cause or means of repairing the same is accessible to
or under the control of Lessee:


  (a)
Damage to property of Lessee, or its agents, employees or subtenants occurring
in or about the Home Furnishings Center;


  (b)
Damage to property of anyone occurring in or about the Premises;


  (c)
Any injury to or interruption of business or loss of profits attributable to or
connected with any damage to property referred to in subparagraphs (a) or (b),
above.


  (d)
Death or personal injury occurring in or about the Premises (unless resulting
from the negligence of IHFCo or its employees); or


  (e)
Any other risks with respect to which Lessee is required to insure by the terms
of this Lease (whether or not such insurance is actually in force).


 
In addition to and without limiting the generality of the foregoing, Lessee’s
assumption of risk, release, and indemnity obligations as set forth above shall
apply to any claim, liability, loss or damage arising out of or in connection
with (1) Lessee’s occupancy of or conduct of business in the Premises (2) the
condition of the Premises, (3) any default of Lessee under this Lease; and (4)
mechanic’s or materialmen’s liens asserted by persons claiming to have dealt
with Lessee or Lessee’s contractors.


Page 7 of 10




11.0
DAMAGE OR DESTRUCTION
§11.1.  Option to Terminate.  If the Premises are damaged or destroyed by fire
or other casualty to such extent that they are completely untenantable, or if
the area of the Home Furnishings Center in which the Premises are located is so
severely damaged that IHFCo elects to demolish, or completely rebuild it, IHFCo
may terminate this Lease by notifying Lessee within thirty (30) days following
the damage or destruction, and rent and other charges payable by Lessee under
this lease shall be apportioned to the date of the damage or destruction.


 
§11.2.  Obligation to Repair or Restore.  If the Premises are damaged by fire or
other casualty, unless IHFCo has exercised its right to terminate, if any, under
§11.1, IHFCo shall with reasonable dispatch, and in any event within one hundred
eighty (180) days, repair and restore the Premises to their condition existing
at the date of the damage or destruction (except for alterations and
improvements installed by Lessee and other property of Lessee, which Lessee
shall repair and restore within that time) and this Lease shall remain in full
force and effect except that rent shall abate as provided in §11.3.


 
§11.3.  Rent Abatement.  If the Premises are damaged or destroyed by fire or
other casualty and this Lease is not terminated, rent and other charges under
this Lease shall abate in the same percentage as the rentable area of the
Premises available for use bears to the entire rentable area of the Premises;
provided, however, that if the Premises are damaged or destroyed to such extent
that it is unreasonable to expect Lessee to continue to operate the Premises as
a showroom, all rent shall abate from the date of the damage or destruction
until the earlier of the date the Premises are repaired and restored, or the
date Lessee reopens the Premises as a showroom. Notwithstanding the foregoing if
IHFCo is able to repair and restore the Premises within such time as to permit
Lessee (in the exercise of reasonable dispatch and considering the time required
for Lessee to complete Lessee’s restorations to the Premises and redecorate
them) to use the Premises for a showroom at the next ensuing Market after the
damage or destruction, there shall be no abatement of rent.


12.0
DEFAULT
§12.1.  Events of Default.  Lessee shall be in default under this Lease if any
one of the following Events of Default occurs:


  (a)
Lessee fails to pay when due any installment of rent or other amount due under
the terms of this Lease;


  (b)
Lessee fails to pay when due any other amount owed to IHFCo; or


  (c)
Lessee repudiates or fails to perform any obligation under §1.2 (Relocation),
§4.0 (Use), §5.0 (Assignment and Subletting), §7.3 (Alterations), §13.0
(Subordination) or §14.0 (Estoppel Certificates).


  (d)
Lessee vacates or abandons the Premises;


Page 8 of 10




  (e)
Lessee becomes insolvent, executes an assignment for the benefit of creditors,
is adjudicated a bankrupt, files for relief under the reorganization provisions
of any Federal bankruptcy law or state insolvency law, or a permanent receiver
of the property of Lessee is appointed by any court of competent jurisdiction.


  (f)
Lessee repudiates or, within ten (10) days after notice of nonperformance by
IHFCo, fails to perform any other obligation which it is required to perform
under the terms of this Lease or, if performance cannot reasonably be had within
ten (10) days after notice from IHFCo, Lessee fails to commence performance
within that period and diligently proceed to completion of performance.


 
§12.2.  Remedies.  If an Event of Default occurs, IHFCo, at its option and
without further notice to Lessee, may pursue any remedy now or hereafter
available to IHFCo under the laws of the State of North Carolina. Without
limiting the generality of the foregoing, IHFCo shall be entitled to reenter the
Premises by force, summary proceedings or otherwise, expelling Lessee and
removing all property from the Premises, all without liability to Lessee or
anyone else and either:


  (a)
attempt to relet the Premises for such term and rental and upon such other terms
and conditions as IHFCo in its sole discretion deems advisable. All rentals
received by IHFCo from such reletting shall be applied, first, to payment of any
indebtedness other than rent due from Lessee to IHFCo; second, to payment of any
expenses of reletting, including, without limitation, the costs of recovering
the Premises, such alterations or repairs as may be necessary to relet the
Premises, brokerage fees, and reasonable attorney’s fees; third to payment of
any rent unpaid under the terms of this Lease; and the residue, if any, to the
payment of rent as the same becomes due and payable under this Lease. If the
amount received from such reletting and applied to rent during any semiannual
period is less than the rent reserved under this Lease, Lessee agrees to pay the
deficiency to IH FC®. The deficiency shall be calculated and paid semiannually.
No reentry or taking possession of the Premises by IHFCo shall be construed as
an election upon its part to terminate this Lease unless IHFCo so notifies
Lessee or this Lease is terminated by order of a court of competent
jurisdiction; or


  (b)
notwithstanding any reletting without termination, at any time after an Event of
Default occurs, elect to terminate this Lease, and, in addition to IHFCo's other
remedies, recover from Lessee all damages incurred by reason of Lessee’s
default, including, without limitation, the costs of recovering the Premises,
reasonable attorney’s fees, and the worth, at the time of the termination, of
the excess, if any, of the amount of rent reserved under this Lease over the
then reasonable rental value of the Premises for the remainder of the term of
the Lease, all of which amounts shall be immediately due and payable from Lessee
to IHFCo.


 
§12.3.  Late Charges.  If any installment of rent or any other amount due under
this Lease is not received by IHFCo within ten (10) days after the date such
payment was due, then Lessee shall be obligated to pay, in addition to the
amount due, a late charge equal to five percent (5%) of the overdue amount.
Lessee agrees that this late charge represents a fair and reasonable estimate of
the additional processing, accounting and other costs IHFCo will incur by reason
of late payment by Lessee, the exact amount of which would be difficult to
ascertain. Notification by IHFCo to Lessee that a late payment charge has been
added to the amount of overdue rent or other charges shall not constitute a
waiver of Lessee’s default, nor preclude IHFCo from exercising any other remedy.


Page 9 of 10




 
§12.4.  Security Interest.  As security for performance and payment of all
present and future rents and other obligations required to be paid or performed
by Lessee under the terms of this Lease, and for any other amounts owed IHFCo by
Lessee, Lessee hereby grants unto IHFCo a security interest in all
installations, samples, goods, merchandise, furniture, fixtures, and other
property of Lessee, now owned or hereafter acquired, located in the Premises or
the Home Furnishings Center. If an Event of Default occurs, IHFCo at any time
thereafter may exercise, in addition to its other remedies, the rights of a
secured party under Chapter 25 of the North Carolina General Statutes. The
proceeds from any sale of the collateral pursuant to such remedies shall be
applied in the following order: (a) the expense of taking, removing, holding for
sale, and preparing for sale, specifically including IHFCo's reasonable
attorney’s fees; (b) the expense of liquidating any liens, security interests or
other encumbrances superior to this security interest; and (c) amounts owed by
Lessee to IHFCo under the terms of this Lease or otherwise, in the order herein
provided for. Lessee agrees to execute such financing statements and other
documents as may be required to perfect the security interest granted to IHFCo
under this Section. If the tenant has granted the Landlord or its predecessor a
security interest under a prior lease or other agreement (the Prior Lease), this
paragraph continues and re-affirms the security interest granted under the Prior
Lease(s) and is not intended to create a novation.


 
§12.5.  Partial Payment.  IHFCo shall not be obligated to accept partial
payments of rent or other charges due under this Lease. If IHFCo accepts any
such payment, IHFCo shall not be deemed to have waived the default of Lessee by
reason of non-payment of such charges in full, nor to have waived its right to
collect late charges. IHFCo will hold any partial payment so received as a
deposit against full payment of such amounts. At any time prior to full payment
by Lessee of such amounts, IHFCo may exercise any one or more of its remedies on
default, and apply the deposit to any amounts or damages owed IHFCo as of the
date IHFCo elects to exercise such remedies, including, without limitation, pro
rata rent and other charges payable under this Lease for the current lease
period up through the date of the exercise by IHFCo of its remedies upon
default. The acceptance of such deposit by IHFCo shall be entirely without
prejudice to IHFCo's right thereafter, at any time prior to payment in full, to
assert such default, apply the deposit as provided in this section, and pursue
all remedies available to IHFCo under this Lease or applicable law.


 
§12.6.  Default Under Prior Lease.  If this Lease is to take effect at the
expiration of an earlier lease between IHFCo and Lessee for space in the Home
Furnishings Center (the “Prior Lease”), then this Lease is subject to Lessee’s
performing its obligations under the Prior Lease up through the date of its
expiration. If an Event of Default occurs under the Prior Lease and IHFCo,
pursuant to its rights under the Prior Lease, either (a) terminates Lessee’s
right to possession of the Premises or (b) terminates the Prior Lease, then this
Lease shall be automatically terminated, whether or not such termination is
expressly stated in any notice from IHFCo to Lessee.


Page 10 of 10




13.0
SUBORDINATION
At the election of IHFCo, this Lease shall be subordinate to a first mortgage or
deed of trust held by a lending institution and secured by the Home Furnishings
Center; provided, however, that IHFCo agrees to use reasonable efforts to secure
from the mortgagee a nondisturbance agreement providing that in the event of
foreclosure the mortgagee will recognize the validity of this Lease, and,
provided Lessee is not in default, will not disturb Lessee’s possession
hereunder.


14.0
ESTOPPEL CERTIFICATES
Upon ten (10) days prior written notice from IHFCo, Lessee agrees to execute,
acknowledge and deliver to IHFCo, Lessee’s certificate: (a) stating whether this
Lease is in full force and effect; (b) stating whether this Lease has been
modified, and if so, the nature of such modification; (c) stating the date
through which rent and other charges are paid in advance; (d) stating whether,
to Lessee’s knowledge, there are any uncured defaults of IHFCo under this Lease,
specifying the nature of any claimed default; and (e) providing such other
information as IHFCo may reasonably request with respect to the status of the
Lease. Any such certificate may be conclusively relied upon by IHFCo or any
prospective purchaser or mortgagee of the Home Furnishings Center.


15.0
NOTICES
All notices required or permitted by the terms of this Lease shall be deemed
given when deposited in the United States Registered or Certified Mail, Postage
Prepaid, or with verification of delivery by telegram, cable, telex, commercial
courier or any other generally accepted means of business communication, to
either party, at the address set forth for such party on the first page of this
Lease. Either party may change the address to which notices must be sent by
giving notice to the other party in accordance with this Section.


16.0
MISCELLANEOUS (a)
This Lease shall be governed, construed, and enforced under the laws of North
Carolina and the parties submit to the jurisdiction of the courts of North
Carolina and stipulate that Guilford County, North Carolina, is proper venue for
the purpose of all controversies which may arise under this Lease;


  (b)
This Lease contains the entire understanding of the parties and there are no
conditions precedent to its effectiveness or collateral understandings with
respect to its subject matter;


  (c)
It may not be modified except by writing signed by both parties;


  (d)
It shall not be construed strictly against either party, but fairly in
accordance with their intent as expressed herein;


  (e)
Lessor’s remedies are cumulative and not exclusive of other remedies to which
Lessor may be legally entitled;


  (f)
No waiver of any breach of a provision of this Lease may be construed to be a
waiver of any succeeding breach of the same or any other provision, nor shall
any endorsement or statement on any check or letter accompanying payment be
deemed an accord and satisfaction, and IHFCo may accept payment without
prejudice to its rights to pursue any remedy provided for in this Lease;


  (g)
Time is of the essence in every particular, especially where the obligation to
pay money is involved;


  (h)
Amounts not paid IHFCo when due will bear interest on the unpaid balance at the
lower of one and one-half percent (1-1/2%) per month or the maximum lawful rate;
and


  (i)
This Lease binds the parties, their respective heirs, personal representatives,
successors and assigns.
